Motion Granted; Appeal Dismissed
and Memorandum Opinion filed May 3, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01203-CV
____________
 
CITY OF HOUSTON, Appellant
 
V.
 
LEWIS M. CHILDRESS, Appellee
 

 
On Appeal from the 11th District Court
Harris County, Texas
Trial Court Cause No. 2010-71802
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from an order signed November 23, 2010.  On April 21, 2011, the
parties filed a joint motion to dismiss.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Panel consists of Justices Frost, Jamison, and
McCally.